IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-146-CR


ARTHUR BITNER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 6225, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING

 



PER CURIAM
	This is an appeal from a judgment of conviction for aggravated sexual assault.  The
punishment is imprisonment for sixty years.
	Counsel for appellant has filed a suggestion of death and motion for permanent
abatement based on the death of appellant June 20, 1991.  The motion is granted.  Tex. R. App.
P. Ann. 9(b) (Pamph. 1992).
	The appeal is permanently abated.

[Before Justices Powers, Jones and Kidd]
Appeal Permanently Abated
Filed:   April 22, 1992
[Do Not Publish]